                                            Case 3:16-cv-02371-JCS Document 59 Filed 10/20/20 Page 1 of 10




                                  1
                                  2

                                  3
                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                            MERCEDES M. HARRISON,
                                  7                                                        Case No. 3:16-cv-02371-JCS
                                                        Plaintiff,
                                  8                                                        ORDER DENYING MOTION FOR
                                                  v.                                       ATTORNEY’S FEES PURSUANT TO
                                  9                                                        THE EQUAL ACCESS TO JUSTICE
                                            ANDREW SAUL,                                   ACT
                                  10
                                                        Defendants.                        Re: Dkt. No. 54
                                  11
                                  12
Northern District of California
 United States District Court




                                  13   I.      INTRODUCTION

                                  14           Plaintiff Mercedes M. Harrison filed the present action seeking judicial review of the

                                  15   denial of her application for Social Security Disability Insurance benefits by Defendant

                                  16   Commissioner of Social Security. Compl. (dkt. 1); see 42 U.S.C. § 405(g). Subsequently, the

                                  17   parties stipulated—pursuant to the terms of a class action settlement agreement reached in Hart v.

                                  18   Colvin, No. 4:15-cv-00623-JST (N.D. Cal.)—that the Commissioner’s decision be reversed and

                                  19   that Ms. Harrison’s case be remanded to the agency for further proceedings. Stipulation (dkt. 43).

                                  20   The Court approved the stipulation, remanded the case, and entered judgment for voluntary

                                  21   remand pursuant to sentence four of 42 U.S.C. § 405(g). Remand Order (dkt. 44); Judgment (dkt.

                                  22   45). On remand, Ms. Harrison was awarded past-due benefits, and Ms. Harrison’s counsel,

                                  23   Josephine M. Gerrard, now files a motion for attorney’s fees pursuant to the Equal Access to

                                  24   Justice Act (“EAJA”), 28 U.S.C. § 2412(d), for the work that she performed on remand at the

                                  25   administrative level. Mot. (dkt. 54). For the reasons below, the motion is DENIED.1

                                  26
                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                       U.S.C. § 636(c). Dkts. 6, 10.
                                             Case 3:16-cv-02371-JCS Document 59 Filed 10/20/20 Page 2 of 10




                                   1   II.      BACKGROUND

                                   2          A.   Procedural History

                                   3            On May 2, 2016, Ms. Harrison filed the present action seeking judicial review of the denial

                                   4   of her application for Social Security Disability Insurance benefits. Compl.; see 42 U.S.C.

                                   5   § 405(g). Subsequently, in Hart v. Colvin, 4:15-cv-00623-JST, the court approved a class action

                                   6   settlement agreement between the Commissioner and a class of persons who had been examined

                                   7   by Frank Chen, M.D., and whose claims for benefits had been denied, terminated, or partially

                                   8   denied after the Social Security Administration had relied on consultative examination reports

                                   9   prepared by Dr. Chen. See Hart dkts. 79-1 (Hart settlement agreement); 88 (order approving

                                  10   settlement agreement); 90 (amendments to order approving settlement agreement). On January 3,

                                  11   2018, after Ms. Harrison received a Hart settlement notice, the parties stipulated, pursuant to the

                                  12   terms the settlement agreement, that the Commissioner’s decision be reversed and that Ms.
Northern District of California
 United States District Court




                                  13   Harrison’s case be remanded to the agency for further proceedings.2 Stipulation. On January 5,

                                  14   2018, the Court approved the stipulation, remanded the case, and entered judgment for voluntary

                                  15   remand pursuant to sentence four of 42 U.S.C. § 405(g). Remand Order; Judgment. On March

                                  16   28, 2018, the Court also approved the parties’ subsequent stipulation that Ms. Gerrard be awarded

                                  17   $6,000 in attorney’s fees and costs under the EAJA, 28 U.S.C. § 2412(a), (d). Dkts. 47

                                  18   (stipulation), 48 (order approving stipulation).

                                  19            On remand, Ms. Harrison was awarded past-due benefits totaling $224,117 for the period

                                  20   of July 2010 through November 2018. See dkt. 49 at 2 & n.1; see id. Ex. C (award letter) at 3. On

                                  21   March 11, 2019, the Court granted Ms. Gerrard’s unopposed motion for attorney’s fees pursuant

                                  22   to a contingency fee agreement for the work that she had performed before this Court between

                                  23   April 29, 2016 and January 5, 2018. Dkt. 53; see generally 42 U.S.C. § 406(b); see also dkts. 49–

                                  24   52. After offsetting the $6,000 previously awarded under the EAJA, the Court awarded $23,700

                                  25   in fees. Dkt. 53.

                                  26
                                  27
                                       2
                                  28     Ms. Harrison was examined by Dr. Chen on November 14, 2011, and the Administrative Law
                                       Judge had “afforded weight” to Dr. Chen’s consultative examination report. Stipulation at 2.
                                                                                      2
                                           Case 3:16-cv-02371-JCS Document 59 Filed 10/20/20 Page 3 of 10




                                   1        B.    Motion

                                   2          In the present motion, Ms. Gerrard requests a fee award of $63,113 under the EAJA, 28

                                   3   U.S.C. § 2412(d), for the work she performed on remand before the agency between January 21,

                                   4   2018 and February 2, 2020.3

                                   5          For support, Ms. Gerrard cites Shalala v. Schaefer, 509 U.S. 292 (1993), for the

                                   6   proposition that remand proceedings at the administrative level are reimbursable under the EAJA

                                   7   when a court has ordered the remand and “retain[ed] a continuing jurisdiction pending the

                                   8   Commissioner’s decision on a claimant’s right to benefits.” Id. at 3–4. Ms. Gerrard then argues

                                   9   that the “court in the Hart case retained jurisdiction over [Ms. Harrison’s] case” because Ms.

                                  10   Harrison is member of the Hart class. Id. at 3. For support, she quotes the following passage of

                                  11   the Hart court’s order approving the Hart settlement agreement: “The Court reserves exclusive

                                  12   and continuing jurisdiction over the Action, the Class Representatives, the Class members, and
Northern District of California
 United States District Court




                                  13   Defendants for the purposes of supervising the implementation, enforcement, and construction of

                                  14   the Settlement and this Judgment.” Id. (quoting Hart dkt. 88 at 5). Additionally, Ms. Gerrard

                                  15   argues that she should be reimbursed for her work on remand because Ms. Harrison’s case is a

                                  16   “dual remand” under sentence four and sentence six of 42 U.S.C. § 405(g). Id. at 4–5 (citing

                                  17   Zlotoff v. Comm’r of Soc. Sec. Admin., No. CV-19-02829-PHX (JAT), 2020 WL 4016223, at *9

                                  18   n.10 (D. Ariz. July 16, 2020)). Specifically, she contends that Ms. Harrison’s case is a sentence-

                                  19   six remand “because the district court learned of evidence not in existence or available to the

                                  20   claimant at the time of the administrative proceeding that might have changed that proceeding or

                                  21
                                  22   3
                                         Ms. Gerrard’s resume and an invoice are attached to the motion. Mot. at 38 (resume), 42–44
                                  23   (invoice).
                                               In the “declaration” portion of the motion, Ms. Gerrard states, “I ask that the court order
                                  24   attorney fees paid by the government pursuant to the Equal Access to Justice Act in the amount of
                                       $63,113 for the legal work performed at the Administrative level.” Id. at 8 (italics added). Ms.
                                  25   Gerrard also states, “The hours I spent representing [Ms. Harrison] before this court if
                                       compensable at $205 per hour, the maximum allowed under the EAJA (without the court
                                  26   considering some special factor), would total $63,113.” Id. (italics added).
                                               Meanwhile, the attached invoice indicates that Ms. Gerrard’s fees for the work she
                                  27   performed on remand amount to $63,058.58 for 283.3 hours of work at rates of and $201.60 per
                                       hour (for work performed in 2018) and $205.25 per hour (for work performed in 2019). Id. at 42–
                                  28   44.
                                               Because the Court denies Ms. Gerrard’s motion, it does not address these discrepancies.
                                                                                         3
                                          Case 3:16-cv-02371-JCS Document 59 Filed 10/20/20 Page 4 of 10




                                   1   outcome” and “[t]he Commissioner is required to report back to the court regarding the remanded

                                   2   hearings.” Id. at 4 (citing Sullivan v. Hudson, 490 U.S. 877 (1989); Melkonyan v. Sullivan, 501

                                   3   U.S. 89 (1991)).

                                   4        C.     Opposition

                                   5           The Commissioner agrees that remand proceedings at the administrative level are

                                   6   reimbursable under the EAJA when a court has ordered a remand pursuant to sentence six of 42

                                   7   U.S.C. § 405(g). Opp’n (dkt. 56) at 2 (citing Shalala, 509 U.S. 292). Because the Court ordered

                                   8   its remand pursuant to sentence four, however, the Commissioner argues that the remand

                                   9   constituted a “final judgment” and that the Court did not otherwise retain jurisdiction over Ms.

                                  10   Harrison’s case. Id. (citing Shalala, 509 U.S. 292; HALLEX I-1-2-91). The Commissioner

                                  11   distinguishes Zlotoff, a case cited by Ms. Gerrard that involved a dual remand, because the district

                                  12   court in that case “remanded under sentence four and explicitly retained jurisdiction under
Northern District of California
 United States District Court




                                  13   sentence six,” whereas in the present case “[n]o ‘dual remand’ was contemplated in the parties’

                                  14   stipulation, the Court’s order granting it, or the Court’s final judgment of voluntary remand

                                  15   pursuant to sentence four.” Id. at 2–3 (citing Zlotoff, 2020 WL 4016223, at *9 n.10). Therefore,

                                  16   the Commissioner contends, the Court has “no jurisdiction to award attorney’s fees under the

                                  17   EAJA.” Id. at 3.

                                  18        D.     Reply

                                  19           In response, Ms. Gerrard again argues that the Hart court “retained jurisdiction over [Ms.

                                  20   Harrison’s] case” because the “Hart case retains jurisdiction over all class members” and Ms.

                                  21   Harrison “is a class member of Hart.” Reply (dkt. 57) at 1, 3. Additionally, Ms. Gerrard seems to

                                  22   argue that the facts that “the parties did not stipulate to a sentence six remand” and that sentence

                                  23   six was not referenced in the remand order are not dispositive in determining whether there was a

                                  24   “dual-remand” or whether Ms. Gerrard may apply for reimbursement under the EAJA for her

                                  25   work on remand. Id. at 2–3. Finally, citing Jackson v. Chater, 99 F.3d 1086, 1095 (11th Cir.

                                  26   1996), Ms. Gerrard argues that the Commissioner “cannot prohibit dual remands independently.”

                                  27   Id. at 2.

                                  28
                                                                                         4
                                          Case 3:16-cv-02371-JCS Document 59 Filed 10/20/20 Page 5 of 10




                                   1   III.    ANALYSIS

                                   2          A.   Legal Standards

                                   3               1.     EAJA Fees in Social Security Cases

                                   4           The Social Security Act, 42 U.S.C. § 405(g), authorizes an individual to seek judicial

                                   5   review in the district court “after any final decision of the Commissioner of Social Security made

                                   6   after a hearing to which he was a party.” Id. If the individual prevails on such an action, the

                                   7   EAJA, 28 U.S.C. § 2412(d), requires the district court to award fees, expenses, and costs, “unless

                                   8   the court finds that the position of the [Commissioner] was substantially justified or that special

                                   9   circumstances make an award unjust.”

                                  10           As is relevant here, “[t]he fourth and sixth sentences of 42 U.S.C. § 405(g) set forth the

                                  11   exclusive methods by which district courts may remand to the Commissioner of [the] Social

                                  12   Security Administration.” Akopyan v. Barnhart, 296 F.3d 852, 854 (9th Cir. 2002)
Northern District of California
 United States District Court




                                  13   (citing Shalala, 509 U.S. at 296). Sentence four provides: “The court shall have power to enter,

                                  14   upon the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

                                  15   decision of the Commissioner of Social Security, with or without remanding the cause for a

                                  16   rehearing.” 42 U.S.C. § 405(g). Sentence six provides:

                                  17           The court may, on motion of the Commissioner of Social Security made for good
                                               cause shown before the Commissioner files the Commissioner’s answer, remand the
                                  18           case to the Commissioner of Social Security for further action by the Commissioner
                                               of Social Security, and it may at any time order additional evidence to be taken before
                                  19
                                               the Commissioner of Social Security, but only upon a showing that there is new
                                  20           evidence which is material and that there is good cause for the failure to incorporate
                                               such evidence into the record in a prior proceeding; and the Commissioner of Social
                                  21           Security shall, after the case is remanded, and after hearing such additional evidence
                                               if so ordered, modify or affirm the Commissioner’s findings of fact or the
                                  22           Commissioner’s decision, or both, and shall file with the court any such additional
                                               and modified findings of fact and decision, and, in any case in which the
                                  23
                                               Commissioner has not made a decision fully favorable to the individual, a transcript
                                  24           of the additional record and testimony upon which the Commissioner’s action in
                                               modifying or affirming was based.
                                  25
                                       Id. In brief, a “remand under sentence four is ‘essentially a determination that the agency erred in
                                  26
                                       some respect in reaching a decision to deny benefits.’ ” Hoa Hong Van v. Barnhart, 483 F.3d 600,
                                  27
                                       605 (9th Cir. 2007) (quoting Akopyan, 296 F.3d at 854). Meanwhile, “a remand under sentence
                                  28
                                                                                         5
                                          Case 3:16-cv-02371-JCS Document 59 Filed 10/20/20 Page 6 of 10




                                   1   six can be ordered only in two particular instances: ‘where the Commissioner requests a remand

                                   2   before answering the complaint, or where new, material evidence is adduced that was for good

                                   3   cause not presented before the agency.’ ” Id. (quoting Akopyan, 296 F.3d at 854–55).

                                   4           A request for fees, expenses, and/or costs under the EAJA must be made “within thirty

                                   5   days of final judgment in the action.” 28 U.S.C. § 2412(d)(1)(B). A “sentence four remand

                                   6   becomes a final judgment, for purposes of attorneys’ fees claims brought pursuant to the EAJA, 28

                                   7   U.S.C. § 2412(d), upon expiration of the time for appeal.” Akopyan, 296 F.3d at 854 (citing

                                   8   Schaefer, 509 U.S. at 297). Also, a “plaintiff who obtains a sentence four remand is considered a

                                   9   prevailing party for purposes of attorneys’ fees [pursuant to the EAJA, 28 U.S.C.

                                  10   § 2412(d)] . . . . even when the case has been remanded for further administrative action.” Id.

                                  11   (citing Schaefer, 509 U.S. at 301–02). Accordingly, the Court previously awarded Ms. Gerrard

                                  12   $6,000 in attorney’s fees and costs under the EAJA, 28 U.S.C. § 2412(a), (d), pursuant to the
Northern District of California
 United States District Court




                                  13   parties’ stipulation filed within 30 days of the Court’s remand order. Dkts. 47 (stipulation), 48

                                  14   (order). “Unlike sentence four remands, sentence six remands do not constitute final judgments.”

                                  15   Akopyan, 296 F.3d at 855. Because the statutory provision requires the Commissioner to return to

                                  16   the district court to make additional filings, the district court “retains jurisdiction over the case

                                  17   throughout the remand proceedings.” Jackson, 99 F.3d at 1095 (citing Melkonyan, 501 U.S. at

                                  18   98–99). Once “the court enters a final judgment, and the appeal period runs,” the 30-day filing

                                  19   period begins. Melkonyan, 501 U.S. at 102.

                                  20               2.      EAJA Fees for Work Performed on Remand in Social Security Cases

                                  21           In Sullivan v. Hudson, 490 U.S. 877, 892 (1989), the Supreme Court held that a district

                                  22   court could retain jurisdiction over a 42 U.S.C. § 405(g) remand and subsequently award fees

                                  23   under the EAJA, 28 U.S.C. § 2412(d), for work performed on remand at the administrative level.

                                  24   In Shalala v. Schaefer, 509 U.S. 292, however, the Supreme Court reconsidered Hudson and

                                  25   clarified that the district court in Hudson had erred by retaining jurisdiction over a sentence-four

                                  26   remand because “a sentence-four remand order ‘terminate[s] the civil action’ seeking judicial

                                  27   review of the Secretary’s final decision.” Id. at 299 (quoting Sullivan v. Finkelstein, 496 U.S. 617,

                                  28   624–25 (1990)) (alteration in original) (emphasis omitted). Accordingly, Shalala “limit[ed]”
                                                                                           6
                                          Case 3:16-cv-02371-JCS Document 59 Filed 10/20/20 Page 7 of 10




                                   1   Hudson’s holding—“that fees incurred during administrative proceedings held pursuant to a

                                   2   district court’s remand order could be recovered under [the EAJA, 28 U.S.C. § 2412(d)]”—such

                                   3   that it “remains good law as applied to remands ordered pursuant to sentence six,” but not to

                                   4   remands ordered pursuant to sentence four. Id. at 298, 300 n.4.

                                   5          Subsequently, in Jackson v. Chater, 99 F.3d 1086 (11th Cir. 1996), the Eleventh Circuit

                                   6   held that “dual remands”—issued pursuant to both sentence four and sentence six of 42 U.S.C.

                                   7   § 405(g)—are consistent with the statutory language and Supreme Court precedents. As a policy

                                   8   matter, Jackson reasoned that, if “the ALJ clearly commits an error in the course of considering

                                   9   the evidence presented, and just as clearly there is also some new evidence that the claimant is

                                  10   entitled to have presented and considered, apart from any error by the ALJ,” the district court

                                  11   should “remand for both purposes, in order to get everything right in one proceeding.” Id. at 1095.

                                  12   Additionally, with respect to Shalala, Jackson concluded:
Northern District of California
 United States District Court




                                  13          The entry of judgment remanding the case does not end the jurisdiction of the district
                                              court, so long as a sentence-six ground for remand is included in the remand order.
                                  14          The entry of judgment at the time the case has been remanded reflects the fact that
                                              the case has been remanded on sentence-four grounds as well. Schaefer’s holding—
                                  15
                                              that jurisdiction ends in district court after a remand based on sentence-four grounds
                                  16          alone—does not make the district court’s retention of jurisdiction in a dual basis
                                              remand case illogical or improper.
                                  17
                                       Id. at 1097. Although the Ninth Circuit declined to address the propriety of dual remands in
                                  18
                                       Akopyan v. Barnhart, 296 F.3d at 857, several district courts within this circuit have since issued
                                  19
                                       dual remands upon finding that both sentences of 42 U.S.C. § 405(g) apply. See, e.g., Zlotoff,
                                  20
                                       2020 WL 4016223, at *8–9; Elizabeth H. v. Berryhill, No. 6:17-cv-01679-CL, 2019 WL 2530439,
                                  21
                                       at *12 (D. Or. Apr. 15, 2019); Rangel v. Acting Comm’r of Soc. Sec., No. CV 16-0091-TUC
                                  22
                                       (BPV), 2017 WL 4296667, at *5, 22 (D. Ariz. Sept. 28, 2017); Walters v. Colvin, 213 F. Supp. 3d
                                  23
                                       1223, 1232 (N.D. Cal. 2016); Hadera v. Colvin, No. C-12-5315 EMC, 2013 WL 4510662, at *10
                                  24
                                       (N.D. Cal. Aug. 22, 2013). For purposes of this motion, the Court, like the Ninth Circuit in
                                  25
                                       Akopyan, “[a]ssum[es] without deciding” that dual remands are appropriate. Akopyan, 296 F.3d at
                                  26
                                       857.
                                  27
                                  28
                                                                                         7
                                          Case 3:16-cv-02371-JCS Document 59 Filed 10/20/20 Page 8 of 10



                                            B.    Ms. Gerrard is Not Entitled to EAJA Fees for the Work She Performed on
                                   1              Remand
                                   2          To the extent Ms. Gerrard argues that fees should be awarded because the Court issued a

                                   3   “dual remand” pursuant to sentence four and sentence six of 42 U.S.C. § 405(g), the Court is not

                                   4   persuaded. As an initial matter, the Court notes that sentence six was not referenced in the parties’

                                   5   stipulation that the Commissioner’s decision be reversed and that the case be remanded, the

                                   6   Court’s remand order, or the Court’s judgment. See Stipulation; Remand Order; Judgment. To

                                   7   the contrary, the parties submitted a proposed “Judgment for Voluntary Remand Pursuant to

                                   8   Sentence Four of 42 U.S.C. § 405(g),” and the Court adopted it. Dkt. 43-1 (italics added);

                                   9   Judgment (italics added). In its entirety, the judgement reads:

                                  10          The Court having approved the parties’ Stipulation to Voluntary Remand Pursuant
                                              to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation”)
                                  11          lodged concurrent with the lodging of the within Judgment of Remand, IT IS
                                              HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned
                                  12
                                              action is remanded to the Commissioner of Social Security for further proceedings
Northern District of California
 United States District Court




                                  13          consistent with the Stipulation.

                                  14   Judgment (italics added). Further, nothing in the stipulation, the remand order, or the judgment

                                  15   indicates that the Commissioner was required to return to the Court to make additional filings or

                                  16   that the Court otherwise intended to retain jurisdiction, as would have been the case with a

                                  17   sentence-six remand. See 42 U.S.C. § 405(g) (“[T]he Commissioner of Social Security shall, after

                                  18   the case is remanded, and after hearing such additional evidence if so ordered, modify or affirm

                                  19   the Commissioner’s findings of fact or the Commissioner’s decision, or both, and shall file with

                                  20   the court any such additional and modified findings of fact and decision . . . .”). The Commission

                                  21   is therefore correct that “[n]o ‘dual remand’ was contemplated in the parties’ stipulation, the

                                  22   Court’s order granting it, or the Court’s final judgment of voluntary remand pursuant to sentence

                                  23   four.” Opp’n at 3.

                                  24          To the extent Ms. Gerrard contends that fees should be awarded despite the fact that the

                                  25   Court issued a remand pursuant only to sentence four, the Court also rejects this argument. As

                                  26   explained above, the Supreme Court held in Shalala that a sentence-four remand constitutes a final

                                  27   judgment, and it would be error for this Court to subsequently retain jurisdiction and award Ms.

                                  28   Gerrard fees under the EAJA for the work she performed on remand. See generally Shalala, 509
                                                                                         8
                                           Case 3:16-cv-02371-JCS Document 59 Filed 10/20/20 Page 9 of 10




                                   1   U.S. at 298–300 & n.4; see also Akopyan, 296 F.3d at 857 (“[Plaintiff’s] argument that the

                                   2   sentence four remand was somehow not a final judgment because it required further administrative

                                   3   proceedings has been squarely rejected by the Supreme Court.”).

                                   4          Finally, the Court considers Ms. Gerrard’s contention that fees should be awarded under

                                   5   the EAJA for the work she performed on remand because the Hart court retained jurisdiction over

                                   6   Ms. Harrison’s case. Ms. Gerrard is correct that, in its order approving the settlement agreement,

                                   7   the Hart court stated that it “reserves exclusive and continuing jurisdiction over the Action, the

                                   8   Class Representatives, the Class members, and Defendants for the purposes of supervising the

                                   9   implementation, enforcement, and construction of the Settlement and this Judgment.” Mot. at 3

                                  10   (quoting Hart dkt. 88 at 5). If the Hart court retained jurisdiction over Ms. Harrison’s case by way

                                  11   of this order, however, its jurisdiction would be “exclusive” pursuant to the language of the order.

                                  12   Additionally, Ms. Gerrard fails to note that at the request of the Hart parties, the Hart court later
Northern District of California
 United States District Court




                                  13   struck the quoted language from its order “to avoid potential confusion” because the settlement

                                  14   agreement’s enforcement provision states that it is the “exclusive process for remedying alleged

                                  15   violations of this Agreement.”4 Hart dkt. 90 at 5 (quoting Hart dkt. 79-1 at 33). Regardless of

                                  16   whether the Hart court retained jurisdiction over Ms. Harrison’s case, this Court has found

                                  17   nothing in the settlement agreement or the Hart court’s related orders that would authorize this

                                  18   Court to retain jurisdiction over Ms. Harrison’s case to award Ms. Gerrard fees under the EAJA,

                                  19   28 U.S.C. § 2412(d); therefore, it will not do so. See Hart dkts. 79-1, 88, 90. Moreover, there

                                  20   does not appear to be anything in the settlement agreement or the related orders that suggests that

                                  21   an individual class member may return to the Hart court to recover fees pursuant to the EAJA for

                                  22   work performed on remand at the administrative level. That issue, however, is not for this Court

                                  23   to adjudicate. The instant case was remanded pursuant only to sentence four, and no fees incurred

                                  24   on remand are available in this action.

                                  25
                                  26
                                       4
                                  27      The Hart settlement agreement’s enforcement provision (Section VI) requires the enforcing
                                       party to provide written notice to the other party, to meet and confer with the other party, and to
                                  28   request a mediation conference with an assigned Magistrate Judge before the enforcing party may
                                       file a motion to enforce the agreement with the Hart court. Hart dkt. 79-1 at 33–35.
                                                                                          9
                                           Case 3:16-cv-02371-JCS Document 59 Filed 10/20/20 Page 10 of 10




                                   1   IV.    CONCLUSION

                                   2          For these reasons, the motion is DENIED.5

                                   3          IT IS SO ORDERED.

                                   4   Dated: October 20, 2020.

                                   5                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                   6                                                   Chief Magistrate Judge
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18

                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27   5
                                         The parties agree that the Court’s resolution of the present motion does not affect Ms. Gerrard’s
                                  28   ability to seek an award of attorney fees under 42 U.S.C. § 406(a) for the work she performed on
                                       remand. Mot. at 6; Opp’n at 3 n.2.
                                                                                        10
